UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): January 6, 2014 Levy Acquisition Corp. (Exact Name of Registrant as Specified in Charter) Delaware (State or other jurisdiction of incorporation) 001-36197 (Commission File Number) 46-3340980 (I.R.S. Employer Identification Number) 444 North Michigan Avenue, Suite 3500 Chicago, IL (Address of principal executive offices) (Zip code) (312)-267-4190 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act o Soliciting material pursuant to Rule 14a-12 under the Exchange Act o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act Item 8.01. Other Events. On January 2, 2014, Levy Acquisition Corp. (the “Company”) issued a press release, a copy of which is attached as Exhibit 99.1 to this Current Report on Form 8-K, announcing that the holders of the Company’s units (the “Units”) may elect to separately trade the common stock and warrants included in the Units commencing on January 6, 2014. Each Unit consists of one share of common stock, $0.0001 par value per share, and one half of one warrant to purchase one share of common stock.Those Units not separated will continue to trade on the Nasdaq Capital Market under the symbol “LEVYU” and each of the common stock and warrants are expected to separately trade on the Nasdaq Capital Market under the symbols “LEVY” and “LEVYW”, respectively. Item 9.01. Financial Statements and Exhibits. (d) Exhibits. Exhibit Number Exhibit Press Release of Levy Acquisition Corp. dated January 2, 2014 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. Dated: January 6, 2014 Levy Acquisition Corp. By: /s/ Ari B. Levy Name: Ari B. Levy Title: President and Chief Investment Officer
